Citation Nr: 0716568	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
February 1949, from May 1949 to April 1950, and from August 
1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

Prostate cancer is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident of the veteran's military service, including 
exposure to ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. 


§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to initial adjudication, the RO's letter dated 
in July 2002, advised the veteran of the foregoing elements 
of the notice requirements.  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Moreover, the RO has obtained 
the relevant data concerning his inservice radiation exposure 
under 38 C.F.R. § 3.311, and all necessary medical opinions 
have been obtained.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran contends that he incurred prostate cancer due to 
exposure to ionizing radiation in service.  He claims that he 
was exposed to ionizing radiation during service when he 
served in the forces occupying Japan at the end of World War 
II.  Specifically, the veteran alleges and his service 
personnel records confirm that he was a member of the 
American occupation forces in Nagasaki, Japan, from September 
1945 to May 1947.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
However, the veteran cannot avail himself of this avenue of 
recovery as prostate cancer is not among the specific listed 
diseases eligible for the service connection presumption 
under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

In this case, the veteran cannot avail himself of this second 
avenue of recovery either.  A "radiation-exposed veteran" is 
one who participated in a "radiation-risk activity" which 
includes occupation of Hiroshima or Nagasaki beginning on 
August 6, 1945 and ending on July 1, 1946.  38 C.F.R. §§ 
3.309(d) (3).  The evidence reveals that the veteran is a 
"radiation-exposed veteran."  In the September 2004 reply to 
the RO's request, the Defense Threat Reduction Agency 
indicated that given the veteran's location, and using the 
worst case assumptions, the veteran's total combined ionizing 
radiation exposure level had an upper dose limit of less than 
one roentgen equivalent unit (rem).

The Board recognizes that private medical evidence of record 
demonstrates that the veteran developed prostate cancers 
after 5 years following service in Japan.  Specifically, the 
veteran was diagnosed with prostate cancer in September 2000.  
Additionally, the Board recognizes that prostate cancer is 
listed as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  
However, the Board finds service connection unwarranted under 
38 C.F.R. § 3.311 because the requisite supporting medical 
opinion from VA Undersecretary for Benefits is not of record.  
Rather, that office found no reasonable possibility that the 
veteran's prostate cancer resulted from his inservice 
radiation exposure.  Moreover, the record contains a medical 
opinion, dated in September 2004, from the VA Chief Public 
Health and Environmental Hazards Officer who found that, even 
assuming the veteran's presence in Nagasaki and exposure to 
ionizing radiation there, it is unlikely that such exposure 
relates to his prostate cancer.

The veteran's disagreement with these opinions, as expressed 
in various statements in the record, cannot offset the thrust 
of the VA opinions, as he is not certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine, or radiology.  See 38 C.F.R. § 3.311(a)(3)(ii); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not competent evidence to contest the VA 
analysis and opinions herein.

Regarding the third avenue of recovery here, a veteran may 
also establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an 
evaluation as to whether the veteran is entitled to service 
connection under 38 C.F.R. § 3.303.  In order to warrant 
service connection under this regulation, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Pond v. West, 
12 Vet. App. at 341, 346 (1999).

The veteran has presented competent private medical evidence 
showing that he currently has prostate cancer.  However, 
there is no evidence of inservice incurrence or aggravation 
of prostate cancer, or of the development of such disorder 
within one year following discharge from service.  Service 
medical records are negative for any complaints, treatment or 
diagnoses related to the veteran's prostate.  The veteran's 
separation reports of medical examination are negative for 
any problems associated with his prostate.  Of the medical 
evidence of record, the earliest evidence of prostate cancer 
is found in private records dated in the September 2000, over 
fifty years after his discharge from active service.  Shaw v. 
Principi, 3 Vet. App. 365 (1992) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

Moreover, there is no medical evidence of record which 
attributes the veteran's prostate cancer to his service.  The 
veteran contends that his prostate cancer relates to his 
service, but as a layman, his statements are not competent 
evidence on medical causation.  See Espiritu, 2 Vet. App. at 
494-95.  As there is no competent medical evidence that links 
the veteran's prostate cancer to any incident or incidents of 
service, service connection is not warranted.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for prostate cancer, to include as due to 
ionizing radiation exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


